DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 3-4, and 8-13 have been amended. Claims 5-7 have been cancelled. Claims 1-4 and 8-15 are currently pending. 

Allowable Subject Matter

Claims 1-4 and 8-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1-4 and 8-15, the references disclosed either alone or in combination do not teach a slew rate controller configured to set a slew rate of a driver circuit based on an input signal, wherein the input signal indicates a higher slew rate during an arbitration phase than during a data transmission phase, and a monitoring circuit comprising a protocol handler configured to receive from a receiver circuit coupled to the first bus line and the second bus line a second logic signal which represents a current level of the bus voltage and the protocol handler is configured to detect, on the basis of the second logic signal, when the arbitration phase ends and the data transmission phase begins according to a bus protocol.

US PGPUB 2013/0290580 discloses a FAST-CAN protocol wherein FAST CAN arbitration and FAST CAN data transmissions can occur within a CAN data frame between CAN nodes. No mention of a slew rate controller and a monitoring circuit comprising a protocol handler configured to receive from a receiver circuit coupled to the first bus line and the second bus line a second logic signal which represents a current level of the bus voltage and the protocol handler is configured to detect, on the basis of the second logic signal, when the arbitration phase ends and the data transmission phase begins according to a bus protocol is present. 

US PGPUB 2018/0343161 discloses a CAN arbitration detection between CAN nodes that use a slew rate to determine CAN signal detection. No mention of a monitoring circuit comprising a protocol handler configured to receive from a receiver circuit coupled to the first bus line and the second bus line a second logic signal which represents a current level of the bus voltage and the protocol handler is configured to detect, on the basis of the second logic signal, when the arbitration phase ends and the data transmission phase begins according to a bus protocol is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184    


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184